J-S75028-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

SHARIEF SALEEM

                            Appellant               No. 1081 EDA 2014


                 Appeal from the PCRA Order February 27, 2014
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0006898-2007


BEFORE: ALLEN, J., LAZARUS, J., and MUNDY, J.

MEMORANDUM BY LAZARUS, J.:                      FILED DECEMBER 24, 2014

        Sharief Saleem appeals pro se from the order entered in the Court of

Common Pleas of Philadelphia County dismissing his petition filed under the

Post-Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-46.         After our

review, we affirm.

        On November 5, 2008, a jury convicted Saleem of Possession with

Intent to Deliver a Controlled Substance,1 Possession of an Instrument of

Crime,2 Carrying a Firearm Without a License,3 and Carrying Firearms on


____________________________________________


1
    35 P.S. §§ 780–113(a)(30).
2
    18 Pa.C.S. § 907(a).
3
    18 Pa.C.S. § 6106.
J-S75028-14



Public Streets or Public Property in Philadelphia.4 On February 5, 2009, the

court sentenced Saleem to an aggregate term of imprisonment of 8½ to 17

years. Saleem did not file a direct appeal.

        On November 18, 2011, Saleem filed a pro se petition for relief under

the PCRA, claiming ineffective assistance of counsel and challenging the

length of his sentence.        The PCRA court appointed counsel, and counsel

entered her appearance on January 26, 2012. Thereafter, Saleem filed two

amended pro se petitions, one on February 21, 2012, and another on August

7, 2012.5     Although these filings were docketed, the PCRA court does not

reference these amended pro se petitions in its opinion. It does not appear

that appointed counsel ever filed an amended PCRA petition on behalf of

Saleem. Instead, on March 5, 2013, counsel filed a petition to withdraw and

____________________________________________


4
    18 Pa.C.S. § 6108.
5
   In Commonwealth v. Jette, 23 A.3d 1032 (Pa. 2011), our Supreme
Court reiterated its “long-standing policy that precludes hybrid
representation.” Id. at 1036. While Jette involved a counseled appellant
attempting to proceed pro se on appeal, our Supreme Court has also
declared that “there is no constitutional right to hybrid representation . . .
at trial,” Commonwealth v. Ellis, 626 A.2d 1137, 1139 (1993), or during
PCRA proceedings. See Commonwealth v. Pursell, 724 A.2d 293, 302
(Pa. 1999) (applying Ellis rationale prohibiting hybrid representation to
PCRA proceedings, stating “[w]e will not require courts considering PCRA
petitions to struggle through the pro se filings of defendants when qualified
counsel represents those defendants”). Cf. Commonwealth v. Willis, 29
A.3d 393 (Pa. Super. 2011) (PCRA court accepted defendant’s pro se PCRA
petition despite fact that defendant was represented by counsel; this Court
concluded PCRA court erred in permitting such dual representation during
disposition of defendant’s PCRA petition).



                                           -2-
J-S75028-14



a “no-merit” letter pursuant to Commonwealth v. Turner, 544 A.2d 927

(Pa. 1988) and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988)

(en banc).

       In her no-merit letter, counsel stated that Saleem’s petition was

untimely under the PCRA, and that Saleem did not meet any of the

exceptions to the one-year time requirement.6           See No-Merit Letter,

3/5/2013, at 2-4. On April 19, 2013, Saleem filed a response to counsel’s

no-merit letter, stating that he was denied his constitutional right to appeal

and “denied his constitutional right to effective assistance of counsel by

direct appeal counsel.” Reply to No-Merit Letter, 4/19/13, at 2. The PCRA

court filed Rule 907 notice of intent to dismiss without a hearing.       See

Pa.R.Crim.P. 907.       Saleem did not respond to this notice, and the PCRA

court dismissed Saleem’s PCRA petition and granted counsel leave to

withdraw.7     This pro se appeal followed.

       When examining a post-conviction court’s grant or denial of relief, we

____________________________________________



6
  See 42 Pa.C.S. § 9545(b)(1)(i)-(iii). Saleem’s judgment of sentence
became final on March 7, 2009, the date on which his appeal period expired.
See Pa.R.A.P. 903. Saleem had one year, or until March 7, 2010, to file a
PCRA petition. His petition was filed on November 18, 2011, over one year
and eight months after his judgment of sentence became final.
7
  See Commonwealth v. Hopfer, 965 A.2d 270, 271 (Pa. Super. 2009)
(PCRA court may not grant counsel’s request to withdraw from
representation or dismiss PCRA petition sooner than twenty days before
petitioner receives counsel’s official request for withdrawal).



                                           -3-
J-S75028-14



are limited to determining whether that court’s findings are supported by the

record and whether the court’s order is free of legal error. Commonwealth

v. Fears, 86 A.3d 795, 803 (Pa. 2014); Commonwealth v. Stark, 658

A.2d 816, 818 (Pa. Super. 1995). We review an order dismissing a petition

under the PCRA in the light most favorable to the prevailing party at the

PCRA level.   Commonwealth v. Burkett, 5 A.3d 1260, 1267 (Pa. Super.

2010).

      “[Our] scope of review is limited to the findings of the PCRA
      court and the evidence of record, viewed in the light most
      favorable to the prevailing party at the PCRA court level.”
      Commonwealth v. Koehler, 614 Pa. 159, 36 A.3d 121, 131
      (2012) (citation omitted). “The PCRA court’s credibility
      determinations, when supported by the record, are binding on
      this Court.” Commonwealth v. Spotz, 610 Pa. 17, 18 A.3d
      244, 259 (2011) (citation omitted). “However, this Court applies
      a de novo standard of review to the PCRA court’s legal
      conclusions.” Id.

Commonwealth v. Medina, 92 A.3d 1210, 1214-15 (Pa. Super. 2014)

(en banc).

      The Turner/Finley decisions provide the manner for post-conviction

counsel to withdraw from representation, mandating independent review of

the record by competent counsel before a PCRA court or appellate court can

authorize an attorney’s withdrawal. The necessary independent review

requires counsel to file a “no-merit” letter detailing the nature and extent of

his review and list each issue the petitioner wishes to have examined,

explaining why those issues are meritless. Commonwealth v. Rykard, 55

A.3d 1177, 1184 (Pa. Super. 2012); see also Commonwealth v. Pitts,

                                     -4-
J-S75028-14



981 A.2d 875 (Pa. 2009). The PCRA court, or an appellate court if the no-

merit letter is filed before it, then must conduct its own independent

evaluation of the record and agree with counsel that the petition is without

merit. See Turner, supra,

     Here, counsel has complied with the directives of Turner/Finley.

Counsel listed the issues Saleem sought to raise (ineffectiveness of counsel

and legality of sentence), and after independent review determined that

Saleem’s petition was untimely and that he did not meet any of the three

exceptions to the time bar.   No-Merit Letter, supra at 2.    Our Supreme

Court has ruled unequivocally that when a PCRA petition is untimely on its

face and does not qualify for any of the exceptions to the timing

requirements of the PCRA, the petition must be dismissed without

addressing the merits of any claims raised therein. See Commonwealth v.

Fahy, 737 A.2d 214, 222 (Pa. 1999); Commonwealth v. Yarris, 731 A.2d

581, 587 (Pa. 1999).

     After our review, we find no error.      Saleem claims direct appeal

counsel, James F. Egan, Esq., was retained on February 9, 2009 to file an

appeal, and he avers that counsel “passed away without filing a direct

appeal[.]” Appellant’s Brief, at 7. Saleem includes an obituary for Attorney

Egan, indicating his death occurred on April 23, 2012.     Attorney Egan’s

death, however, occurred after the filing of Saleem’s PCRA petition, and his

attempt to bring this within the after-discovered evidence exception fails.

Further, counsel’s failure to file an appeal is not a defense where the

                                   -5-
J-S75028-14



petitioner could have determined through reasonable means whether an

appeal was filed. See Commonwealth v. Carr, 768 A.2d 1164 (Pa. Super.

2001) (trial counsel's failure to file direct appeal was discoverable with due

diligence during petitioner's one-year period to file timely PCRA petition;

after-discovered evidence exception to PCRA timeliness requirements did not

apply).

       Counsel explained in her no-merit letter the reasons why Saleem did

not qualify for any of the exceptions to the time requirement.       The PCRA

court certified in both its Rule 907 notice and its final order that it reviewed

the record and agreed with counsel's no-merit letter. This complies with the

directives of Finley.         See Pa.R.Crim.P. 907 Notice, 1/29/14; Order,

2/27/14.

       We agree with the PCRA court that Saleem’s petition is facially

untimely and it does not fall within any of the exceptions to the time bar.

We, therefore, affirm the PCRA court’s order dismissing Saleem’s petition

and granting counsel’s request to withdraw.8

       Order affirmed.




____________________________________________


8
 We grant Saleem’s Application for Post-Submission Communication filed
December 12, 2014, and strike the Commonwealth’s brief as untimely filed.



                                           -6-
J-S75028-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/24/2014




                          -7-